DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the restriction requirement filed on 1/12/2021.

Election/Restrictions
Applicant’s election without traverse of Group I, Species A, claims 16, 17, 19 and 20, in the reply filed on 1/12/2021 is acknowledged.
Claims 1-15 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/12/2021.

Specification
The abstract of the disclosure is objected to because the abstract does not sufficient describe the claimed invention such as only a system for evaluating operation of a first battery.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --A SYSTEM FOR EVALUATING OPERATION OF A FIRST BATTERY--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertness (PGPub 2007/0069734 A1).
	Bertness teaches a system for evaluating operation of a first battery, the system comprising: a battery monitor circuit (12) for connection to the terminals of the first battery (18) as shown in Fig. 1 (paragraphs [0027]-[0028]); and a remote device in communicative connection with the battery monitor circuit, wherein the battery monitor circuit measures temperature and voltage information for the first battery and wirelessly transmits the temperature and voltage (such as current) information to the remote device (paragraphs [0073]-[0074], [0084]-[0085]), and wherein the remote device evaluates a condition of the first battery as a function of the temperature and voltage information of the first battery (paragraphs [0028], [0032], [0044]-[0045], [0073]-[0074]).
	It is noted that since the scope of the claimed invention is the system for evaluating operation of the first battery, the phrases “wherein the remote device receives temperature and voltage information associated with a plurality of other batteries” as recited in lines 6-7 and “(ii) the temperature and voltage information of the plurality of other batteries” as recited in lines 9-10 are an intended use. There is no reason to believe the remote device of the system of Bertness couldn't function as claimed, since the remote device evaluates the condition of the temperature and voltage information of the first battery. 
	Re. claim 17: The phrases “wherein the remote device is configured to store identifying information for each of the plurality of other batteries that were: a. deployed in a common application as the first battery; b. deployed in a common location as the first battery; c. installed at a common time as the first battery; or d. manufactured by a common manufacturer as the first battery” as recited in lines 1-6 are an intended use, as set forth above in claim 16.
	Re. claim 19: The battery monitor circuit stores operating history for the first battery (paragraphs [0028], [0032], [0044]-[0045], and [0073]).

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565.  The examiner can normally be reached on Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL D KIM/Primary Examiner, Art Unit 3729